Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                               FILED
                                                             Sep 11 2012, 9:26 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
collateral estoppel, or the law of the case.                      of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

COREY L. SCOTT                                    GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  KATHERINE MODESITT COOPER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

J.Z.,                                             )
                                                  )
        Appellant-Respondent,                     )
                                                  )
               vs.                                )        No. 49A02-1202-JV-132
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Petitioner.                      )


                        APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Marilyn A. Moores, Judge
                            The Honorable Scott B. Stowers, Magistrate
                                 Cause No. 49D09-1111-JD-3108



                                      September 11, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       J.Z. appeals his adjudication as a delinquent child for having committed battery, as

a Class A misdemeanor if committed by an adult. J.Z. raises a single issue for our

review, namely, whether the State presented sufficient evidence to support J.Z.’s

adjudication. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On September 9, 2011, during a school bus ride home, several students began

“play fighting.” Transcript at 6. One student yelled out, “jump the white kid,” and

several students then began hitting twelve-year-old J.N., who was not participating in the

play fighting. Id. Then, “after that was done,” J.Z., also twelve years old, continued to

“slap[ J.N.] in the face repeatedly and telling [J.N.] to shut up.” Id. J.Z.’s contact caused

J.N. pain.

       On November 28, 2011, the State alleged J.Z. to be a delinquent child for having

committed battery, as a Class A misdemeanor if committed by an adult.                At the

subsequent fact-finding hearing, J.Z. acknowledged that he had slapped J.N. several times

during the incident in question. Thereafter, the juvenile court adjudicated J.Z. as a

delinquent child. The court then discharged J.Z. This appeal ensued.

                            DISCUSSION AND DECISION

       On appeal, J.Z. asserts that the State did not support his adjudication as a

delinquent child with sufficient evidence.       When we review the sufficiency of the

evidence to support a delinquency adjudication, we consider only the probative evidence

and reasonable inferences supporting the adjudication. D.W. v. State, 903 N.E.2d 966,

                                             2
968 (Ind. Ct. App. 2009), trans. denied. We do not assess witness credibility or reweigh

the evidence. Id. We consider conflicting evidence most favorably to the juvenile

court’s ruling. R.H. v. State, 916 N.E.2d 260, 267 (Ind. Ct. App. 2009) (citing Drane v.

State, 867 N.E.2d 144, 146-47 (Ind. 2007)), trans. denied.            We will affirm the

adjudication unless no reasonable factfinder could find the elements of the offense proven

beyond a reasonable doubt. Id. It is not necessary that the evidence overcome every

reasonable hypothesis of innocence. Id. The evidence is sufficient if an inference may

reasonably be drawn from it to support the adjudication. Id.

       To show that J.Z. committed battery as a Class A misdemeanor if committed by an

adult, the State had to show that J.Z. knowingly or intentionally touched J.N. in a rude,

insolent, or angry manner, and that that touching resulted in bodily injury to J.N. Ind.

Code § 35-42-2-1(a)(1)(A). “Bodily injury” includes “physical pain.” I.C. § 35-31.5-2-

29.

       J.Z.’s argument on appeal is that the students on the bus were engaged in

horseplay and only play fighting, without actually contacting one another, and that “boys

[were] being boys.” Appellant’s Br. at 4. But the State’s evidence plainly shows that

J.Z. committed battery as a Class A misdemeanor if committed by an adult. J.N. testified

that J.Z. physically struck him in the face “repeatedly,” and that J.Z.’s contact caused J.N.

pain. Transcript at 6. J.N. further testified that he was not a participant in the play

fighting, and that J.Z.’s contact occurred after several other kids had stopped “jump[ing]”

J.N. Id. And J.Z. testified that he had slapped J.N. several times during the incident in




                                             3
question. J.Z.’s arguments on appeal are merely requests for this court to reweigh the

evidence, which we will not do. The juvenile court’s judgment is affirmed.

      Affirmed.

KIRSCH, J., and MAY, J., concur.




                                           4